Citation Nr: 0614626	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  99-06 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), rated 30 percent from March 11, 1998 
and 50 percent from August 31, 2005.     

2.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a gunshot wound of the right foot.

3.  Entitlement to a disability evaluation in excess of 10 
percent for hiatal hernia with ventral hernia repair.

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for a right (major) elbow disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
October 1971.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky that continued 10 percent evaluations 
for PTSD, hiatal hernia and the right foot, and granted 
service connection with a 0 percent evaluation for the right 
elbow disability.  Thereafter, a rating decision issued June 
2000 increased the initial evaluation for the right elbow to 
10 percent from March 1998, and a rating decision issued in 
March 2004 increased the evaluation of PTSD to 30 percent 
from March 11, 1998.  The veteran continued the appeal on all 
issues.   

In September 2004, the Board remanded the increased rating 
issues to the RO for further development.  On remand, a 
rating decision was issued in December 2005 granting a 50 
percent evaluation for PTSD from August 31, 2005.  The 
veteran did not withdraw the appeal on this issue after 
receiving notice of the rating increase.  The case was 
recently returned to the Board.




FINDINGS OF FACT

1.  From March 11, 1998, the manifestations of PTSD produced 
moderate disturbances of motivation and mood and difficulty 
in establishing and maintaining effective work and social 
relationships.

2.  The residuals of a through and through gunshot wound of 
the right foot are productive of minimal functional 
impairment with intermittent pain, there is no muscle damage 
or limitation of motion or evidence of retained foreign 
bodies. 

3.  The veteran's gastrointestinal disability is manifested 
predominantly by hiatal hernia with symptoms primarily of 
pyrosis and regurgitation that are intermittent and are not 
more nearly productive of considerable impairment of health 
as the symptoms are well controlled with medication; ventral 
hernia repair is well healed and not symptomatic.

4.  Prior to September 2, 2005, the right elbow disability 
was manifested by limitation of flexion to 135 degrees and 
loss of 5 degrees of full supination with minimal functional 
impairment and X-ray evidence of bursitis and arthritis.

5.  From September 2, 2005, the right (major) elbow 
disability is manifested by limitation of flexion to 120 
degrees with pain, and loss of pronation to the extent that 
the hand does not approach full pronation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent from March 
11, 1998 for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2005).

2.  The criteria for a disability evaluation in excess of 10 
percent for residuals of a gunshot wound of the right foot 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2005).

3.  The criteria for a disability evaluation in excess of 10 
percent for hiatal hernia with ventral hernia repair have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.113, 4.114, Diagnostic Codes 7339, 7346 (2005).

4.  The criteria for an initial disability evaluation in 
excess of 10 percent for a disability of the right (major) 
elbow have not been met prior to September 2, 2005.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5206, 5213 (2005).

5.  The criteria for an initial disability evaluation of 30 
percent for a disability of the right (major) elbow have been 
met from September 2, 2005.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.400, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5206, 5213 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159 
(2005).  The VCAA is applicable to this appeal because the 
appellant's claims were pending on November 9, 2000, the 
effective date of the new law.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The November 2004 RO letter informed the veteran of the 
provisions of the VCAA and was advised to identify any 
evidence in support of the claim that had not been obtained.  
It informed the veteran that VA would obtain pertinent 
federal records.  The veteran was informed that VA would also 
make reasonable efforts to obtain any identified private 
medical evidence.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the veteran of 
the information and evidence necessary to substantiate the 
claims as required by Quartuccio, supra.  

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  A VCAA notice in this case was not 
provided to the veteran prior to the initial AOJ adjudication 
of the claim and as a result the timing of the notice does 
not comply with the express requirements of the law as 
discussed in Pelegrini.  However, the VCAA-specific 
development that was subsequently completed prior to the RO 
reviewing the matter in December 2005 cured the timing 
deficiency.  The VCAA specific letter was issued pursuant to 
a Board remand in September 2004.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006), noting the timing 
defect can be cured, as it was here, through Board remand 
followed by VCAA directed notice.  

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of the claims.  See also, VAOPGCPREC 01-04.  The Board notes 
that the November 2004 VCAA-specific had a direct reference 
to this element on page 4 that the Board finds was an 
acceptable presentation of the fourth element.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been 
satisfied, and he was provided a single notice covering all 
content requirements expressly.  The content of the VCAA 
notice supports the conclusion that the claimant had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  Furthermore, as the Board is 
denying the claim for increase for the hiatal hernia and 
right foot and granting an increased rating for PTSD from the 
date of claim so there is no potential prejudice in any 
deficiency in notice regarding the effective for increased 
rating.  The Board also notes that the notice of the rating 
decisions, the  statement of the case and supplemental 
statements of the case were thorough in presenting 
information the veteran needed to pursue his appeal.  The 
representative noted in April 2006 that the claims were 
sufficiently represented in these documents.  As to the 
initial rating for the right elbow disability, the Board has 
granted an increased evaluation from September 2, 2005, based 
on facts found, and there is no argument that additional 
records relevant to this determination are outstanding.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The RO obtained a VA examination and opinion and VA 
medical records.  The veteran submitted private treatment 
records.  The RO obtained a medical examination/opinion 
pursuant to the Board remand.  See Duenas v. Principi, 18 
Vet. App. 514, 519-20 (2004).  The veteran also testified at 
a RO hearing.  Although the representative noted that the 
claims file was not available to the examiner in September 
2005, there was no argument as to how the evaluation, which 
appeared comprehensive on the orthopedic and gastrointestinal 
disabilities, did not accurately assess the extent of the 
various disabilities or that this deficiency was prejudicial.  
Furthermore, the examiner indicated that the extensive VA 
clinical records which comprise the relevant evidence 
regarding the claims for increase were reviewed and these 
records also contained copies of prior examinations.  Thus, 
the Board finds the development is adequate when read in its 
entirety and that it satisfied the obligations established in 
the VCAA and the Board's remand order.  

In summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the claims.  The record has been supplemented 
with relevant clinical records, and examinations that will 
support an informed determination.  VA's duty to assist the 
veteran in the development of the claims has been satisfied 
and the Board will turn to a discussion of the claims on the 
merits.


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings where, as here, such current 
findings are adequate and relevant to the rating issue.  See 
Powell v. West, 13 Vet. App. 31 (1999), Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Board has a duty to acknowledge 
and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  


PTSD

The criteria in the VA Schedule for Rating Disabilities for 
assessing the degree of disability for PTSD provide a 50 
percent evaluation for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as 


unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  

A 100 percent schedular rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.  

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 is not restricted to 
symptoms provided in that diagnostic code.  Id. at 443.  
Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
that diagnostic code, the appropriate, equivalent rating will 
be assigned.  Id.

Under the criteria, when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126.  The rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
[citing American Psychiatric Association, Diagnostic And 
Statistical Manual For Mental Disorders 32 (4th Ed. 1994)] 
(DSM-IV)].  GAF designations or "codes" ranging between 71 
to 80 reflect that, if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument) and 
result in no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  DSM-IV at 32.  GAF codes 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Id.  Codes ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  

The record in this case shows a consistent presentation in 
the degree of disability manifested by the service-connected 
PTSD.  VA treatment records and rating examinations offered 
insight into the veteran's disability.  Accordingly, the 
Board will discuss the evidence that supports the assignment 
of a higher schedular rating for PTSD prior to August 31, 
2005, but not thereafter.  

The VA evaluators, collectively, offered a consistent 
assessment of functioning, observing through the GAF score 
that his overall psychiatric symptomatology was moderate and 
corresponded to a GAF predominating in the 51-60 range as 
related to PTSD on three examinations from 1998 to 2005.  The 
examiners in 1998 and 2003 reported a GAF of 60 that 
corresponds to moderate symptoms.  The comprehensive 
outpatient reports show his PTSD described as "OK" in 
February 2002, and in September 2003 he showed an appropriate 
affect and mood.  In addition in February 2004 a clinician 
noted on review of the record that the GAF ranged from 60-64, 
which corresponds to mild difficulty and some mild symptoms, 
after evaluating all factors involved.  Then in March 2004 he 
was described as alert, fully oriented and stable.  It was 
the examiner in August 2005 reporting the GAF score of 51, 
which though lower is within the range of moderate symptoms 
and difficulty.

Thus, based on the VA evaluations overall, PTSD is more 
nearly indicative of some difficulty in social, occupational, 
or school functioning, but the veteran was generally 
functioning pretty well, and had some meaningful 
interpersonal relationships which he described in April 2003 
as other than with family members and in August 2005 also 
attending local VFW activities, although he would have had 
difficulty in establishing and maintaining effective work and 
social relationships.  This picture is adequately compensated 
by the 50 percent evaluation since the moderate symptoms 
contemplated in the GAF range from 51-60 are represented in 
the examples listed in the 50 percent evaluation criteria for 
PTSD.  As noted previously it is not necessary that all the 
particular symptoms described in the rating criteria for a 
particular degree of disability be present, and it is evident 
from the examiners summaries that the level of impairment 
reflected by the veteran's presentation more nearly 
contemplated the 50 percent evaluation.  Mauerhan, 16 Vet. 
App. at 442.  The Board believes that overall the 50 percent 
evaluation is appropriate for the period from March 11, 1998. 

Having determined that the veteran meets the criteria for an 
evaluation of 50 percent from March 11, 1998, with 
application of the schedular criteria and benefit of the 
doubt, the Board must now determine whether PTSD is 
productive of a higher level of impairment contemplated in 
the 70 percent evaluation. The next higher evaluation of 70 
percent does not comport with the veteran's disability 
picture reflected initially on the evaluation in 1998 or when 
he was seen subsequently through mid 2005.  The 
manifestations were consistent with the GAF score in the mid 
50 to 60 range predominating.  In this regard, the Board 
believes that the formal evaluations and outpatient reports 
viewed collectively do not depict a disability picture for 
this period more nearly approximating one of deficiencies in 
most areas and serious symptoms.  The record shows a 
consistent assessments of functioning and do not reflect a 
line of demarcation to reasonably establish an increase in 
disability to the 70 percent level.  The 50 percent 
evaluation contemplates a psychiatric impairment that 
recognizes difficulty in social and industrial adaptation and 
moderate symptoms and the GAF was consistently no lower than 
51 for PTSD and in fact it predominates at 60.  

As noted previously it is not necessary that all the 
particular symptoms described in the rating criteria for a 
particular degree of disability be present, and it is evident 
from the treatment team summary that the level of impairment 
reflected by the veteran's presentation more nearly 
contemplated the 50 percent evaluation.  Mauerhan, 16 Vet. 
App. at 442.  The evaluation of 50 percent comports with the 
veteran's disability picture overall, which has generally 
been reflected by functioning levels that a no worse than the 
low 50 range.  Overall, the records discussed, and hearing 
testimony (T 12-14) reasonably supports an increase in 
disability to the 50 percent level, but not higher, from 
March 11, 1998.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 C.F.R. §§ 3.102, 4.3, 4.7.


Right Foot Disability

Turning to the residuals of a gunshot wound of the right 
foot, the Board notes that the 10 percent evaluation has been 
in effect continuously from October 1971 and is protected.  
The rating under 38 C.F.R. § 4.71a, Diagnostic Code 5284 
provides the following rating scheme for other foot injuries: 
severe 30 percent, moderately severe 20 percent, and moderate 
10 percent.  The Board has considered other potentially 
applicable rating schemes such as pes planus, claw foot, 
hammertoes but they are not plausible alternatives in view of 
the findings on comprehensive examinations.  See for example 
38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5278 and 5283.  

The VA examiner in July 1998 noted only that the veteran 
walked well without assistance.  He testified that he did not 
have flare-ups or swelling but that he did experience 
tenderness and some numbness and tingling (T 5, 16).  The VA 
examiner in March 2003 noted a normal gait and stance and a 
complaint of sharp pain lasting a moment in the fourth toe 
area.  There was no pain reported with rest or with shoes on 
and no stiffness.  The veteran reported occasional toe 
numbing, a little swelling from time to time and only having 
flares with the shoe off.  The examiner stated there was no 
finding of painful motion, edema, instability, weakness, 
tenderness or pedal inflammation in the right foot.  The 
entry and exit wound sites were identified.  The range of 
motion in the foot and toes was full and without pain even 
against strong resistance.  The veteran had no difficulty 
walking and no functional limitation in standing or walking.  
The examiner stated there were no callosities, and no 
evidence of hammertoes, high arch, claw foot or other 
deformity and no pes planus.  X-ray showed no evidence of 
foreign body.  The examiner stated the though and through 
wound resulted in minimal impairment of daily activities.  

VA examiner in September 2005 confirmed a though and through 
gunshot wound of the right foot was stable and that the 
veteran required no assistive device and had no functional 
limitation with standing or walking.  He had a normal gait 
and did report heel pain with motion (standing or walking) 
that was mild and lasted for hours.  The examiner reported no 
flare-ups, instability, redness, swelling, heat, weakness, 
stiffness, spasm or lack of endurance and no abnormal motion.  
There was no effusion or atrophy but there was mild 
tenderness in the heel.  The examiner reported no abnormal 
weight bearing, no nonunion or malunion of the tarsal or 
metatarsal joints.  A radiology study showed calaneal spur, 
no fracture or bone destruction.  The diagnosis was status 
post through and through gunshot wound of right mid foot 
without residuals. 


Hiatal Hernia With Ventral Hernia Repair

Initially, the Board observes that the 10 percent evaluation 
has been in effect continuously from April 1977 and is 
protected.  The RO has consistently rated the disability 
under hiatal hernia criteria, which the Board finds is the 
appropriate rating scheme.  Ventral hernia is shown to be not 
symptomatic and well healed with no disability and this 
disability picture will support no more than a 0 percent 
evaluation under the applicable rating scheme.  38 C.F.R. 
§ 4.114, Diagnostic Code 7339.  The rating schedule provides 
a 60 percent rating for hiatal hernia symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  A 30 percent rating is provided 
for hiatal hernia symptoms of persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating is provided for hiatal hernia with two or more 
of the symptoms for the 30 percent evaluation of less 
severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.

The VA examiner in July 1998 noted occasional dysphagia and 
heartburn that was nonradiating and that the veteran denied 
melena and stated he took his medication.  According to the 
report, he had an easily reducible ventral herniation and he 
reported that he gained 20 pounds in the past year.  An upper 
gastrointestinal study was read as showing a large hiatal 
hernia with diverticula and the duodenum entirely normal.  He 
testified that he had acid and burning symptoms several times 
a week and took medication (T 2-4).  A VA outpatient report 
in September 2000 noted occasional gastroesophageal reflux 
symptoms, and in October 2001 and November 2003 such symptoms 
were described as stable on medication.  In July 2004, 
epigastric burning and post parandial reflux were reported as 
being well controlled with medication.  In September 2004 the 
abdomen was nontender with no masses.  Hiatal hernia is shown 
on subsequent radiology evaluations through 2005.   

A VA examiner in March 2003 noted no pain with palpation of 
the incision area and felt that a small umbilical hernia was 
probably unrelated.  The veteran described one episode daily 
of regurgitation of mucus but not food, no specific 
treatment, no circulatory disturbances or significant 
hypoglycemic reactions after meals.  It was reported that he 
did not suffer from diarrhea or constipation.  He reported 
occasional vomiting, but denied distension, colic or nausea 
and stated episodes lasted several minutes and caused 
abdominal pain.  He denied hematamesis or melena. The 
examiner stated the incisional hernia was asymptomatic and in 
good condition.  An upper gastrointestinal study was read as 
showing severe gastroesophageal reflux disease with large 
hiatal hernia and tiny diverticulum, questionable minimal 
narrowing of the distal esophagus and no gastric outlet 
obstruction.  The examiner recommended upper endoscopy and 
the report completed late in 2003 showed a normal esophagus, 
stomach and duodenum.     

VA examiner in September 2005 noted intermittent symptoms 
treated with medication, no complications or symptoms from 
ventral hernia repair, and no clinical evidence of dysphagia, 
regurgitation or shoulder pain.  The examiner reported 
gastroesophageal reflux with pyrosis and hiatal hernia.  

The Board finds that the evidentiary record does not support 
this claim for increase.  The criteria for an increased 
evaluation are quite clear in specifying what is needed for 
the next higher evaluation of 30 percent, but if the 
manifestations are more nearly approximated the higher 
evaluation should be assigned.  There appears to be 
intermittent epigastric distress, heartburn, and 
regurgitation that are well controlled with medication.  
Overall, the manifestations have been noted and no examiner 
has indicated or suggested they produce considerable 
impairment of health.  The VA medical examinations and 
outpatient reports do not show a progression of his hiatal 
hernia symptomatology.  The radiology impression of his 
disease is noted but the rating scheme relies of the 
objective presentation of symptoms, their frequency and 
effect on general health.  Although symptoms were clearly 
present the examinations viewed together do not support the 
conclusion that the hiatal hernia related symptoms 
approximate considerable impairment of health. 

The Board has carefully reviewed the record and notes the 
treating clinicians assess the disability manifestations as 
being well managed with prescribed medication for his 
symptomatic complaints.  The Board has noted the recent 
examinations show no disability related to ventral hernia 
upon which to predicate a grant of entitlement to a higher 
evaluation than 10 percent solely on the hiatal hernia 
symptoms.  38 C.F.R. § 4.7.  


Right Elbow

The evaluation of the right elbow disability is an initial 
rating determination.  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
remains open as long as the rating schedule provides for a 
higher rating.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  The holding in Fenderson v. West, 12 Vet. App. 119 
(1999), instructs that a claim such as the veteran's is 
properly framed as an appeal from the original rating rather 
than a claim for increase, but that in either case he is 
presumed to be seeking the maximum benefit allowed by law or 
regulations.  Further, "staged ratings" which are separate 
percentage evaluations for separate periods may be assigned 
on a facts found basis.  Except as otherwise provided, the 
effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  Unless specifically provided, on basis of 
facts found.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(a).

Normal range of motion for the elbow is 0-145 degrees.  
Normal forearm pronation is 0-80 degrees and forearm 
supination 0-85 degrees.  See 38 C.F.R. § 4.71, Plate I.
These are the applicable rating schemes in view of the 
description of the disability on several examinations that 
does not include ankylosis, fusion or bone loss, malunion or 
nonunion so as to eliminate these rating schemes as plausible 
alternatives, although potentially applicable.  See, e.g., 
Butts v. Brown 5 Vet. App. 532, 540 (1993) citing Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991).


A noncompensable evaluation may be assigned for limitation of 
flexion of a major forearm with flexion limited to 110 
degrees, a 10 percent evaluation with flexion limited to 100 
degrees.  38 C.F.R. § 4.71a; Diagnostic Code 5206.  A 10 
percent evaluation may be assigned for limitation of 
extension of the major forearm to 45 and 60 degrees.  
38 C.F.R. § 4.71a; Diagnostic Code 5207.  A 20 percent 
evaluation may be assigned for major forearm flexion limited 
to 100 degrees and extension limited to 45 degrees.  
38 C.F.R. § 4.71a; Diagnostic Code 5208.  

Limitation of supination to 30 degrees or less shall be rated 
10 percent for the major extremity.  Limitation of pronation 
where motion is lost beyond middle of arc shall be rated 30 
percent, and where motion is lost beyond last quarter of arc, 
the hand does not approach full pronation shall be rated 20 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5213. 

The VA examiner in July 1998 confirmed the veteran was right-
handed and noted his complaint of right elbow pain that was 
aggravated with straightening.  It was noted he had not had 
surgery and the elbow showed no deformity, discoloration, 
edema or tenderness.  He showed occasional grimacing with 
full extension of the right elbow, but the examiner noted no 
limitation of movement with full active and passive ranges of 
motion.  He showed good power and strength to the elbow.  X-
ray showed post-traumatic arthritis and a very large 
olecranon spur.  His hearing testimony was that the elbow 
would swell for several days with normal activity (T 7-8).  
The private examiner in February 2000 reported stiffness with 
symptoms chronic and stable, and full extension limited by 5 
to 10 degrees.  Pronation and supination were described as 
"pretty intact," and there was tenderness over the 
olecranon.  The examiner reported post-traumatic changes with 
elbow pain.  VA clinical records note a tender olecranon that 
was treated in late in 2001 with essentially the same 
radiology findings as previously reported.  

The veteran told a VA examiner in 2003 that removal of the 
spur alleviated the tenderness, but that he had an occasional 
popping noise and a sharp pain that stopped immediately.  He 
did not complain of stiffness, heat, redness or 
instability or giving way.  There was no complaint of 
fatigability or locking.  Flares were brief and, according to 
the report, he did not believe there was any additional 
functional impairment.  The veteran did not use any support 
for the right elbow and felt the impact was minimal.  The 
reported range of motion was 0-135 degrees both active and 
passive, supination 0-80 degrees and pronation 0-85 degrees.  
The examiner stated the disability resulted in minor 
impairment in daily activities.  An X-ray was interpreted as 
showing severe bursitis.  Although an orthopedic examination 
in September 2003 was directed to the right shoulder, the 
examiner reported right elbow flexion 0-140 degrees and 
pronation and supination of the forearm 0-80 degrees. 

A VA examiner on September 2, 2005 noted no current 
treatment, and there was stiffness, no weakness, dislocation, 
effusion, locking or flare-ups.  The examiner noted that only 
the elbow joint was affected and the range of motion was 0-
140 degrees active and passive with pain setting in at 120 
degrees active and 130 degrees passive motion.  There was 
full extension and no additional limitation of motion with 
repetitive use.  Supination was 0-85 degrees with pain 
setting in at 80 degrees active and passive, with no 
additional limitation on repetitive use.  Pronation, active 
and passive, was 0-45 degrees with pain setting in at 35 
degrees active motion and at 40 degrees passive motion,  
There was no additional limitation of motion with repetitive 
use.  The X-ray was read as a showing mild osteoarthritis and 
olecranon spur.  The examiner reported there were no 
significant effects on general occupational functioning or 
following daily activities from the mild degenerative joint 
disease, olecranon spur, and status post olecranon 
dislocation of the right elbow.

On a facts found basis, the Board concludes that the record 
shows a progression in the manifestations of the right elbow 
disability during the initial rating period.  The 
examinations prior to September 2005, overall, confirmed 
minimal impairment of functional capacity as a consistent 
finding in the reports that also showed essentially a full 
range of motion of the forearm that included supination and 
pronation in addition to forearm flexion and extension.  
Diminished planes of motion were minimal across several 
evaluations when the ranges of motion were compared to the 
established norms, the private report early in 2000 being an 
exacerbation between comprehensive examinations showing 
essentially minimal limitation of motion with no evidence of 
additional functional impairment.  Thus, the 10 percent 
evaluation is assigned for a major joint affected by 
arthritis where there is clearly noncompensable limitation of 
motion under the applicable rating criteria.  The functional 
capacity as described on the 1998 examination, subsequent 
hearing testimony and on examination in 2003 found normal 
power and strength and no fatigability.  In addition, on the 
2003 examination, the veteran reported no additional 
functional impairment.  These factors weigh against an 
increased evaluation on the basis of additional functional 
loss due to weakness and/or pain pursuant to the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59.  The examiner in 2003 
characterized the impairment as minor which is additional 
evidence against consideration of an additional rating based 
on functional loss.

However, the September 2005 examination showed an appreciable 
increase in limitation of pronation of the right forearm in 
what can be described as an essentially unremarkable 
examination otherwise.  The functional limitation in 
pronation minimal on earlier examinations was decidedly 
greater and there is no indication that the examiner 
incorrectly reported the range of pronation or that the 
veteran was not fully cooperating in the assessment.  
Therefore, on a facts founds basis, the demonstrated 
limitation of pronation approximates a 20 percent evaluation 
as the hand clearly does not approach full pronation.  
Furthermore, there is no evidence that pronation and flexion 
affect the same function to raise the specter of pyramiding.  
A claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  The limitation 
of flexion and the limitation of pronation appear to be 
separate and distinct manifestations that could be 
compensated under different diagnostic codes, which are being 
combined to produce a 30 percent evaluation for the right 
elbow.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993); see also 38 C.F.R. § 4.25. An 
evaluation must be coordinated with impairment of function.  
See, e.g., Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  See also 38 C.F.R. §§ 4.2, 4.21.  The veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance.  See Gilbert v. Derwinski, 1 Vet. 
App. 49. 53(1990).

Finally, the Board has also considered whether a higher 
evaluation is warranted on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), as the record shows that the RO did not 
find that the record warranted its application.  However, 
there is no indication that the disabilities have required, 
for example, frequent hospitalization or has been shown to 
markedly interfere with employment so as to render 
impractical the application of the regular schedular 
standards.  The percentage evaluations recognize a 
substantial impairment and functional limitation. The VA 
examiners characterization of the various psychiatric, 
orthopedic and gastrointestinal residuals indicates some 
interference with function, but overall none appeared to be 
of a degree that rendered impracticable the application of 
the schedular criteria.  Accordingly, an extraschedular 
evaluation is not warranted. 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996)(When evaluating an 
increased rating claim, it is well established that the Board 
may affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.), see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).


ORDER

Entitlement to a disability evaluation of 50 percent from 
March 11, 1998 for PTSD is granted, subject to the 
regulations governing the payment of monetary awards.  The 
appeal is allow to this extent only.   

Entitlement to a disability evaluation in excess of 50 
percent for PTSD from August 31, 2005, is denied.

Entitlement to a disability evaluation in excess of 10 
percent for residuals of a gunshot wound of the right foot is 
denied.

Entitlement to a disability evaluation in excess of 10 
percent for a hiatal hernia with ventral hernia repair is 
denied.

Entitlement to an initial evaluation of 30 percent for a 
disability of the right (major) elbow is granted from 
September 2, 2005, subject to the regulations governing the 
payment of monetary awards.  The appeal is granted to this 
extent only.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


